DETAILED ACTION
Status of Application
Claims 21-40 have been examined in this application. Claims 1-20 are cancelled. Claims 21-40 are amended. This is a Final Office Action in response to arguments and amendments filed on 10/25/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting 
The following is an explanation of the formatting used in the instant Office Action:
[0001] – Indicates a paragraph number in the most recent, previously cited source;
[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cite source;
1:1 – Indicates a column number and a line number (in example: column 1, line 1);
1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2);
1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1);
1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines); 
p. 1, ln. 1 – Indicates a page and line number;
¶1 – The paragraph symbol is used solely to refer to Applicant’s own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
BRI – the broadest reasonable interpretation.

	
	 
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. 	On p. 12-14 of Arguments, Applicant argues that the prior art Hershkovitz fails to disclose the claim amendments. Upon further review of Hershkovitz and the BRI of the filed claim amendments, Hershkovitz was found to still read on the claims; however, the mapping required changing in response to the change of scope. The predicting of demand for local service stations based on the collection of .
Specification
The Amendments to the specification filed 10/25/2021 are acceptable.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hershkovitz et al. (US 2015/0039391 A1).
As per Claim 1,  Hershkovitz et al. discloses  a computer-implemented method comprising: 	performing, based on a fleet simulation model (Control center system 112, a service provider for the electric vehicle network 100, models the vehicles and charging stations within its network; [0111] discloses collecting vehicle data in order to predict demand of battery service stations), a simulation to determine one or more utilization metrics associated with a fleet of autonomous vehicles in a geographic region  ([0111, 0121] predicting demand at the battery service stations), wherein the simulation includes simulating at least one autonomous vehicle of the fleet of autonomous vehicles utilizing at least one service entity ([0119-0120] predicting likely arrival times of electrical vehicles at a destination, predicting traffic/speed data. Assigning predicted speeds to a vehicle, for example, reads on adjusting the simulation with the purpose of determining a utilization metric (charging demand)); 	selecting, for representation in the fleet simulation model, at least one type of service provided by the at least one service entity based on the one or more utilization metrics from the simulation ([0131]; Step 410; Adjusting one or more battery policies is selecting one or more battery policies (type of service) which is based on the prediction (simulation) of expected demand at service stations); 		adjusting, using the fleet simulation model, a maintenance service schedule of the at least one autonomous vehicle of the fleet of autonomous vehicles for using the selected at least one type of service, wherein the at least one autonomous vehicle of the fleet of autonomous vehicles when serviced according to the adjusted maintenance service schedule improves the one or more utilization metrics associated with the fleet of autonomous vehicles ([0136-0139]; Adjusting one of the battery policies (maintenance service schedule of at least one of the autonomous vehicles) comprises changing one of three different types of service; the adjusting the battery policies being based on the demand at the service stations with the purpose of more quickly reducing the number of vehicles requiring additional battery charge (improving utilization metrics associated with the fleet));	updating the fleet simulation model to include the adjusted maintenance service schedule of the at least one autonomous vehicle for using the selected at least one type of service (Implementing the battery policies in 412 results in modifying vehicle behavior which changes the vehicle data inputs in the beginning of the method; the vehicle data inputs being the source of data for simulating/predicting the fleet model); and	transmitting, to at least one computing device associated with the at least one autonomous vehicle, instructions causing the at least one autonomous vehicle to travel in the geographic region based on the updated fleet simulation model ([0139]).

As per Claim 22, Hershkovitz et al. discloses the method of Claim 21, further comprising: 	in response to selecting the at least one type of service, configuring the fleet simulation model using autonomous fleet data associated with the fleet of autonomous vehicles and the selected at least one type of service provided by the at least one service entity (Implementing the battery policies in 412 results in modifying vehicle behavior which changes the vehicle data inputs in the beginning of the method; the vehicle data inputs being the source of data for simulating/predicting the fleet model).

As per Claim 23, Hershkovitz et al. discloses the method of Claim 21, further comprising associating one or more parameters with the selected at least one type of service, wherein the one or more parameters comprise times of and/or time required for the selected at least one type of service or a number of vehicles capable of being serviced by at least one service entity providing the selected at least one type of service ([0125, 0132, 0138]).

As per Claim 24, Hershkovitz et al. discloses the method of Claim 21, wherein the at least one service entity provides a function including at least one parking, charging (Charging station), fueling, cleaning, repair, updating a software, or maintenance of the at least one autonomous vehicle (Battery exchange).

As per Claim 25, Hershkovitz et al. discloses the method of Claim 21, further comprising: 	in response to performing the simulation, determining a geographic location for the at least one service entity ([0119-0120]; Step 406, the selected service station is based on location of the vehicle. A route to the station is determined. Therefore, service stations selected based on type of service have an associated location); and	updating the fleet simulation model to include the at least one service entity at the geographic location (Using the determination of the relevant service stations in the modeling of Fig. 4).

As per Claim 26, Hershkovitz et al. discloses the method of Claim 21, wherein the maintenance service schedule is based on a capacity of the at least one service entity and a predicted number of ride requests ([0132] Capacity of service station is accounted for. [0136-0137] high demand for batteries. A determined need for charging and routing to the station reads on a ride request).

As per Claim 27, Hershkovitz et al. discloses the method of Claim 21, wherein: 	the fleet simulation model is configured to simulate various fleet scenarios comprising geographic constraints, fleet constraints, or infrastructure constraints to predict one or more outcomes with respect to the one or more utilization metrics ([0120]; traffic being used in determining predictions reads on “geographic constraints”, “fleet constraints” or “infrastructure constraints”); and 	the one or more outcomes comprise minimizing, by the at least one autonomous vehicle, a total number of miles traveled, estimated times of arrival (ETA) to service a ride request, or estimated amount of time being serviced at the at least one service entity ([0139]).
Claim(s) 28-40: all limitations as recited have been analyzed with respect to Claim(s) 21-27, respectively. Claim(s) 35-40 pertain(s) to an apparatus corresponding to the method of Claim(s) 21-26. Claim(s) 28-34 pertain(s) to a non-transitory computer-readable storage medium having instructions corresponding to the method of Claim(s) 21-27. Claim(s) 28-40 do/does not teach or define any new limitations beyond Claim(s) 21-27, therefore is/are rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY BOOMER whose telephone number is (571)272-7173.  The examiner can normally be reached on Monday-Thursday 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY C BOOMER/Primary Examiner, Art Unit 3619